UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2148



TINA L. HUNT,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
District Judge. (CA-04-146)


Submitted:   October 27, 2006             Decided:   November 9, 2006


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William L. Davis, III, Lumberton, North Carolina, for Appellant.
Frank D. Whitney, United States Attorney, Anne M. Hayes, Joshua B.
Royster, Assistant United States Attorneys, Raleigh, North
Carolina, Stephanie F. Kiley, Social Security Administration,
Office of General Counsel, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Tina L. Hunt appeals the district court’s order affirming

the Commissioner’s denial of supplemental security income benefits.

We must uphold the decision to deny benefits if the decision is

supported by substantial evidence and the correct law was applied.

See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589

(4th Cir. 1996).   We have thoroughly reviewed the administrative

record and the parties’ briefs and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   See Hunt v. Barnhart, No. CA-04-146 (E.D.N.C. Aug. 29,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -